Case 1:16-cv-00125-HYJ-RSK ECF No. 40, PageID.3553 Filed 03/23/21 Page 1 of 8


                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION



DAVID ANTHONY LEVACK,

       Petitioner,
                                                    Case No. 1:16-cv-125
v.
                                                    Hon. Hala Y. Jarbou
DEWAYNE BURTON,

      Respondent.
___________________________________/

                                            ORDER

       David Anthony Levack was tried and convicted of first-degree murder, first-degree home

invasion, and witness intimidation in Michigan. Having exhausted his appeals in state court, he

petitioned this Court for a writ of habeas corpus under 28 U.S.C. § 2254. (ECF No. 1.) The

petition seeks to overturn Levack’s convictions on grounds of insufficient evidence, among others.

The petition was referred to a magistrate judge, who produced a report and recommendation

(R&R) recommending that Levack’s convictions be vacated. (ECF No. 32, PageID.3461.) Before

the Court are Respondent DeWayne Burton’s objections (ECF No. 33) and Levack’s objections

(ECF No. 38). Burton’s objections will be sustained, Levack’s objections will be denied, and the

R&R will be adopted in part. The petition for a writ of habeas corpus will be denied.

                                         I. Background

       The exhaustive, forty-two-page R&R lays out the details of this case. Only a few key facts

will be recited here.

       Levack provided in-home healthcare to Joyce Johnson’s husband. (R&R, PageID.3461.)

After the husband passed away in November 2009, Levack provided handyman services for

Johnson. (Id.) In December 2010, Johnson accused Levack of stealing jewelry from her, and the
Case 1:16-cv-00125-HYJ-RSK ECF No. 40, PageID.3554 Filed 03/23/21 Page 2 of 8




state brought criminal charges. Johnson was scheduled to testify against Levack at trial on

September 27, 2011, but she failed to appear. The police performed a wellness check and found

her dead, mostly submerged in her bathtub. (Id.) Investigators concluded that she had been

strangled and likely died on September 26.

       Levack became a suspect in her murder. Following an investigation, he was accused of

breaking into Johnson’s house and killing her to prevent her from testifying at the prior criminal

trial. A jury convicted Levack of first-degree murder, first-degree home invasion, and witness

intimidation. (Id., PageID.3462.) The trial court sentenced Levack “to serve a term of life in

prison without the possibility of parole for first degree murder, a term of 20 to 40 years for first

degree home invasion, and a term of 20 to 30 years for intimidation of a witness.” (Id.)

       Levack appealed his conviction, arguing, among other things, that the prosecution had

presented insufficient evidence to permit a jury to find him guilty beyond a reasonable doubt. (Id.)

The Michigan Court of Appeals rejected every claim for relief raised and affirmed Levack’s

convictions. People v. Levack, No. 311630, 2014 WL 2118088 (Mich. Ct. App. May 20, 2014).

Levack requested leave to appeal that decision to the Michigan Supreme Court, which the court

denied in February 2015. People v. Levack, 858 N.W.2d 446 (Mich. 2015). The present habeas

petition followed.

                                          II. Standards

       A. Objections to R&Rs

       Under 28 U.S.C. § 636(b)(1) and Rule 72 of the Federal Rules of Civil Procedure, the Court

must conduct de novo review of those portions of the R&R to which objections have been made.

Specifically, the Rules provide that:

       The district judge must determine de novo any part of the magistrate judge’s
       disposition that has been properly objected to. The district judge may accept, reject,


                                                 2
Case 1:16-cv-00125-HYJ-RSK ECF No. 40, PageID.3555 Filed 03/23/21 Page 3 of 8




       or modify the recommended disposition; receive further evidence; or return the
       matter to the magistrate judge with instructions.
       Fed. R. Civ. P. 72(b)(3).

       B. Habeas Petitions

       28 U.S.C. § 2254 provides that “a district judge shall entertain an application for a writ of

habeas corpus on behalf of a person in custody pursuant to the judgment of a State court only on

the ground that he is in custody in violation of the Constitution or laws or treaties of the United

States.” Before seeking redress in federal court, a petitioner must first exhaust state remedies by

“fairly present[ing]” the substance of his federal claims to all available state courts. Picard v.

Connor, 404 U.S. 270, 275 (1971); 28 U.S.C. § 2254(b)(1)(A).

       A petitioner “is eligible for relief only if he shows that the state court’s decision (1) was

‘contrary to . . . clearly established’ federal law as determined by the U.S. Supreme Court

precedents or (2) amounted to ‘an unreasonable application’ of the same.” Woods v. Cook, 960

F.3d 295, 300 (6th Cir. 2020) (quoting 28 U.S.C. § 2254(d)(1)). “Section 2254(d) reflects the view

that habeas corpus is a ‘guard against extreme malfunctions in the state criminal justice systems,’

not a substitute for ordinary error correction through appeal.” Harrington v. Richter, 562 U.S. 86,

102-03 (2011) (quoting Jackson v. Virginia, 443 U.S. 307, 332 n.5 (1979) (Stevens, J., concurring

in judgment)).

       Hence, federal courts are bound to apply a “‘highly deferential standard [when] evaluating

state-court rulings’” in a habeas case. Renico v. Lett, 559 U.S. 766, 773 (2010) (quoting Lindh v.

Murphy, 521 U.S. 320, 333, n.7 (1997)). Habeas writs are only issued where the district court

finds an unreasonable application of federal law, not simply an incorrect one. Id. (quoting

Williams v. Taylor, 529 U.S. 362, 410 (2000)). In other words, a petitioner “must show that the

state court’s ruling . . . was so lacking in justification that there was an error well understood and



                                                  3
Case 1:16-cv-00125-HYJ-RSK ECF No. 40, PageID.3556 Filed 03/23/21 Page 4 of 8




comprehended in existing law beyond any possibility for fairminded disagreement.” Harrington,

562 U.S. 103.

       Finally, “a determination of a factual issue made by a State court shall be presumed to be

correct” and the petitioner “shall have the burden of rebutting the presumption of correctness by

clear and convincing evidence.” 28 U.S.C. § 2254(e)(1). This rebuttable presumption extends to

factual findings made by a state appellate court reviewing the trial record. Brumley v. Wingard,

269 F.3d 629, 637 (6th Cir. 2001) (citing Sumner v. Mata, 449 U.S. 539, 546-47 (1981)).

                                         III. Objections

       Levack raised eight claims for relief in his habeas petition. (R&R, PageID.3464 (citing

Petition, ECF No. 1).) The R&R recommends granting the habeas petition on Claim I and denying

the petition on Claims II-VIII. (See id., PageID.3502.) Claim I argues that Levack’s “convictions

should be overturned because there was insufficient credible evidence at trial to prove [Levack]

guilty of the crime.” (Petition, PageID.8.) Both Levack’s and Burton’s objections relate to the

R&R’s analysis of Claim I. The parties’ respective objections will be addressed in turn.

       A. Burton’s Objections

       Burton lodges two objections to the R&R’s recommendation that the habeas petition be

granted for lack of sufficient evidence supporting Levack’s convictions. First, Burton argues that

the R&R improperly concluded that the Michigan Court of Appeals misapplied the relevant law

in upholding Levack’s convictions. Alternatively, Burton claims that the R&R impermissibly

analyzed the Court of Appeal’s reasoning because the actual test is whether the outcome of the

state appellate review was contradictory to, or involved an unreasonable application of, federal

law.




                                                4
Case 1:16-cv-00125-HYJ-RSK ECF No. 40, PageID.3557 Filed 03/23/21 Page 5 of 8




                1. First objection

        The R&R finds a fatal flaw in the Michigan Court of Appeals’ treatment of Levack’s

appeal: the court failed to explain how the evidence presented at trial proved each element of the

three offenses beyond a reasonable doubt. (R&R, PageID.3476.) The R&R states that the Court

of Appeals was required to perform a step-by-step analysis, finding sufficient evidence to prove

each element of each offense. (Id.) This is the standard commanded by In re Winship, 397 U.S.

358, 364 (1970). Sufficient evidence exists where “after viewing the evidence in light most

favorable to the prosecution, any rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979).

        However, as Burton correctly points out, appellate review is confined to the claims raised

by the appellant. (Resp.’s Objs. to R&R, PageID.3504-3505.) Levack’s insufficient evidence

argument focused solely on the issue of identity and not whether, say, the state had proved that a

home invasion or murder had actually occurred. Levack’s challenge is that there is not enough

evidence to prove that he himself committed those crimes. (Id., PageID.3505 (citing Def. Br. on

Appeal, ECF No. 9-17, PageID.2790-2806).)             Therefore, the proper inquiry is whether the

Michigan Court of Appeals applied the evidence to determine if the prosecution had met its burden

of proof with respect to Levack’s identity as the culprit. In this context, the appellate court did not

unreasonably apply federal law – here, the Winship standard – by failing to examine the sufficiency

of the evidence with respect to each element of the challenged convictions. Burton’s first objection

is sustained in this regard.

        The R&R could reasonably be interpreted as saying that the prosecution presented

insufficient evidence to establish Levack’s identity as the culprit beyond a reasonable doubt. (See

R&R, PageID.3477.) To the extent the R&R so holds, it is incorrect.



                                                  5
Case 1:16-cv-00125-HYJ-RSK ECF No. 40, PageID.3558 Filed 03/23/21 Page 6 of 8




       Levack’s identity as the culprit was established entirely through circumstantial evidence.

(Id.) “Circumstantial evidence alone is sufficient to sustain a conviction and such evidence need

not remove every reasonable hypothesis except that of guilt.” United States v. Algee, 599 F.3d

506, 512 (6th Cir. 2010) (internal quotation marks omitted); see also People v. Unger, 749 N.W.2d

272, 287 (Mich. Ct. App. 2008) (circumstantial evidence can be sufficient to establish identity of

murderer).

       In making its decision, the Michigan Court of Appeals cited the following evidence: (1)

Levack had a motive to murder Johnson to prevent her from testifying against him in the larceny

case; (2) “that shortly before the murder, Levack violated a court order and went on property near

[Johnson’s] home (which supports a legitimate inference that he conducted surveillance on the

victim or her house)”; (3) “that a Powerade bottle with Levack’s DNA found 65 to 75 feet from

the victim’s house disproved Levack’s claim that he was never in [the] area and established that

he was near the scene of the crime”; (4) “that the placement of the Powerade bottle ‘on top of

leaves and its lack of discoloration suggested that it was placed there around the time of the

murder’”; (5) “that Levack’s Tracphone records indicate his movement in and around [the town

where Johnson lived] on the alleged day that the victim’s murder occurred”; and (6) “that ‘his

evasion of the police, statements [made], and the $1,000 on his person suggest that the defendant

intended to flee, which could indicate his guilt.’” (R&R, PageID.3476.) “Levack has not rebutted

the presumption as to the facts cited in the Michigan Court of Appeals opinion.”             (Id.,

PageID.3475.)

       Viewing the above evidence in the light most favorable to the prosecution, a reasonable

jury could have found, beyond a reasonable doubt, that Levack was the person who broke into




                                                6
Case 1:16-cv-00125-HYJ-RSK ECF No. 40, PageID.3559 Filed 03/23/21 Page 7 of 8




Johnson’s home and murdered her. The decision rendered by the Michigan Court of Appeals did

not involve an unreasonable application of federal law.

               2. Second objection

       Burton further argues that the R&R erred by analyzing the Michigan Court of Appeals’

reasoning rather than the court’s decision to uphold Levack’s convictions. (Resp.’s Objs. to R&R,

PageID.3514.) Simply put, Burton claims that the proper standard of review on a habeas petition

requires this Court to ask whether Levack’s convictions could be upheld, not whether they could

be upheld for the reasons given by the Michigan Court of Appeals.

       According to Burton, this latter standard is demanded by Wilson v. Sellers, 138 S. Ct. 1188

(2018). The Sixth Circuit has since issued an opinion, Coleman v. Bradshaw, 974 F.3d 710 (2020),

that apparently dictates the analysis undertaken by the R&R.           (Resp.’s Objs. to R&R,

PageID.3517-3519.) The Court need not wade into this issue because, per the discussion regarding

Burton’s first objection, the decision rendered by the Michigan Court of Appeals did not involve

an unreasonable application of federal law. Whether considering the decision on its own or the

reasoning offered by the Court of Appeals, a habeas petition is not warranted on grounds of

insufficient evidence. Burton’s objections will be sustained, and the R&R will be rejected in this

respect.

       B. Levack’s Objections

       Levack raises a number of objections, all of which share a common theme and goal.

Though the R&R recommended granting his petition on Claim I, it also recommended vacating

Levack’s convictions “unless the Michigan Court of Appeals grants Levack a new appeal limited

to the issue of sufficiency of the evidence.” (R&R, PageID.3502 (emphasis deleted).) Levack

argues that the Michigan Court of Appeals should not get another chance at reviewing his claims

and that he should be released immediately.         These arguments fail because the Court has

                                                7
Case 1:16-cv-00125-HYJ-RSK ECF No. 40, PageID.3560 Filed 03/23/21 Page 8 of 8




determined that Claim I does not merit a writ of habeas corpus. Levack does not lodge any

objections with respect to any other Claim considered and rejected by the R&R.

         Accordingly,

         IT IS ORDERED that the R&R (ECF No. 32) is ACCEPTED and ADOPTED except

with regard to its recommendations respecting Claim I of Petitioner’s petition for a writ of habeas

corpus (ECF No. 1).

         IT IS FURTHER ORDERED that the petition for a writ of habeas corpus is DENIED.

         A judgment will enter consistent with this opinion.



Dated:     March 23, 2021                             /s/ Hala Y. Jarbou
                                                      HALA Y. JARBOU
                                                      UNITED STATES DISTRICT JUDGE




                                                 8
